Citation Nr: 0938809	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  96-27 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
and/or joint disease of the lumbosacral spine, to include as 
secondary to service-connected sarcoidosis or treatment for 
same.  

2.  Entitlement to service connection for a 
disorder/disorders of the hands and feet, to include 
deformities in the fingers and toes, to include as secondary 
to service-connected sarcoidosis or treatment for same.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
November 1966 to November 1968.  

The claims on appeal have a lengthy procedural history, and 
they stems from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In October 2002, the Board noted that the RO had listed 
issues that were then in appellate status as claims under 38 
U.S.C.A. § 1151, which pertains to claims for compensation 
based on disease or disability due to VA treatment.  However, 
as the veteran was claiming service connection for a back 
disability due to VA treatment (steroid therapy) for a 
service connected condition (sarcoidosis), 38 C.F.R. § 
3.310(a) pertaining to secondary service connection was 
applicable rather than 38 U.S.C.A. § 1151.  As explained in 
detail below, the RO has complied with the duty to notify the 
Veteran of the information and evidence necessary to 
substantiate his claim for service connection on direct, 
presumptive and secondary bases.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008). 

This appeal has included a Court of Appeals for Veterans 
Claims vacate of a Board of Veterans' Appeals (Board) 
decision denying service connection for a back disability and 
several remands for additional development.  This matter was 
most recently before the Board in January 2008, following a 
July 2006 remand for additional development.  The July 2006 
remand had dispatched the claim for development to the RO in 
Reno, Nevada, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purposes of such remand were to 
ensure compliance with the duties to notify and assist the 
Veteran, obtain pertinent medical records from the Railroad 
Retirement Board, to conduct a VA medical examination, and to 
readjudicate the claims in question.  The Veteran moved 
during this period; however, the RO at his new home in Texas 
was not notified to conduct the required development.  The 
January 2008 remand ordered this remedial development action, 
and it is noted that records from the Railroad Retirement 
Board and examination reports/addendums are of record.  No 
further development is required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no medical or X-ray evidence to show a chronic 
back disability, to include osteoarthritis and degenerative 
disc disease of the lumbosacral spine, during service or for 
many years thereafter, nor is there a competent opinion that 
links a current back disability to a verified incident of 
service.  

2.  The preponderance of the medical evidence, to include a 
competent opinion, is against a finding that the Veteran's 
back disability was caused or aggravated by his service-
connected sarcoidosis, to include steroid treatment for same.  

3.  There is no medical or X-ray evidence to show a chronic 
hand or foot disability, to include osteoarthritis, during or 
for many years thereafter, nor is there a competent opinion 
that links a current hand or foot disability to a verified 
incident of service.  

4.  The preponderance of the medical evidence, to include a 
competent opinion, is against a finding that the Veteran's 
bilateral hand and bilateral foot disabilities were  caused 
or aggravated by his service-connected sarcoidosis, to 
include steroid treatment for same.  


CONCLUSIONS OF LAW

1.  A chronic back disability, to include degenerative disc 
and joint disease of the lumbosacral spine, was not incurred 
in or aggravated by active service, nor may arthritis of the 
thoracolumbar or lumbosacral spine be presumed to have been 
incurred therein; the Veteran's back disability is not 
proximately due to or the result of a service-connected 
disability, to include treatment for same.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).  

2.  Chronic bilateral hand and bilateral foot disabilities, 
to include deformities and osteoarthritis in the fingers and 
toes, were not incurred in or aggravated by active service, 
nor may arthritis of either hand or foot be presumed to have 
been incurred therein; a hand or foot disability was not 
proximately due to or the result of a service-connected 
disability, to include treatment for same.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3 309, 
3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  As noted above, the claim before the Board was 
initially decided in October 2002; however, a July 2004 order 
of the U.S. Court of Appeals for Veterans Claims overturned 
the decision based on a lack of VCAA notice.  Remedial notice 
has been dispatched on two occasions, and in the instant 
case, the Board finds that VA fulfilled its duties to the 
Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have 
been met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In May 2005 and January 2008 VCAA letters to 
the Veteran, he was informed about the information and 
evidence not of record that is necessary to substantiate his 
increased rating and service connection claims; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In addition, these letters provided the Veteran 
notice regarding the evidence and information needed to 
establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.   

It is noted that by the submission of his arguments, it is 
evident that the Veteran is aware as to what is required to 
substantiate a claim for service connection.   
The record consists of seven volumes with numerous statements 
from the Veteran wherein he has presented argument to support 
his claim for service connection on direct incurrence and 
secondary bases.  The appeal has been remanded on several 
occasions, in part, to ensure that the Veteran has received 
proper notice and such development has been accomplished.  He 
has not pled prejudicial error with respect to the content or 
timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA orthopedic examinations that included 
nexus opinions.  These evaluations are adequate for 
addressing the contended causal relationships; there is no 
duty to provide another examination or a medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.310. 
(2008).  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result 
of a service-connected disability. 
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disorder also warrants secondary service connection, to the 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Analysis

The Veteran contends, in essence, that his back, bilateral 
hand and bilateral foot disabilities began during or as the 
result of service.  He specifically attributes the 
disabilities at issue to in-service trauma or, alternatively, 
to his service-connected sarcoidosis.  As to the latter 
theory of secondary service connection, the Veteran alleges 
that the steroid regimen prescribed to treat his service-
connected sarcoidosis either caused or aggravated his 
arthritis of the hands, feet and spine, as well as his 
degenerative disc disease of the spine, beyond their normal 
progression.  

There is a lengthy procedural history associated with this 
appeal, with a most recent remand order requiring the 
obtainment of additional medical records as well as an 
addendum opinion addressing the contended causal 
relationships.  Such development was accomplished.  The 
service treatment records are negative for any findings 
relating to a back, foot, or hand disorder.  The Veteran 
alleges that he experienced a fall from a troop carrier in 
February 1967, and that he sustained injuries as a result, to 
include his back.  In support of this contention, he has 
supplied what appears to be a service treatment record 
documenting the alleged fall.  There is a hand-written note, 
dated in "February 1967" following two annotations with a 
date stamp on a Xeroxed copy of service treatment record.  
The original service treatment record is in the claims file 
and it does not contain the hand-written annotation.  Thus, 
it is evident that the treatment record in question was 
altered at some point after service discharge in an apparent 
attempt to deceive the Government.  The Board will not accept 
the hand-written annotation as a credible account of an in-
service fall.  Thus, there is no in-service documentation 
relating to the alleged injuries sustained in a fall.  The 
service treatment records are negative for any pertinent 
abnormal findings. 

Regarding a current diagnosis, the Board notes that the 
Veteran has undergone several private clinical and 
radiographic studies which confirm disabilities of the lumbar 
spine, feet and hands.  More recently, the Veteran was 
diagnosed with degenerative disc disease (herniation) and 
degenerative arthritis in the lumbar spine, hands, and feet.  
These diagnoses were confirmed in a February 2009 addendum 
opinion to a November 2006 VA examination.  Clinical history 
contained in the file notes the onset of back pain sometime 
during the early 1990s, well over 20 years after service, 
with a gait abnormality/instability noted in November 1994, 
and with chronic pain noted in May and June 1993 VA 
examination reports.  

At issue then, is whether the Veteran's back, bilateral hand 
and bilateral foot disabilities can be causally linked to 
military service, or, alternatively to his service-connected 
sarcoidosis, including steroid treatment for that disorder.  
As noted above, there is nothing to indicate an in-service 
injury to the hands, feet, or back.  September 2005 X-ray 
examinations are the earliest indication of arthritis for the 
hands and the 2006 VA examination report serves as the 
earliest documentation of arthritis in the feet (a June 2004 
VA podiatry report found the feet to be clinically normal).  
Thus, there is a gap of decades between service and the 
earliest competent evidence of the Veteran's arthritis of the 
hands and feet.  The earliest indication of disablement of 
the back is dated in the early 1990s.  The claims file 
contains the Veteran's Railroad Retirement Board information; 
a review of this evidence shows that there were two post-
service back injuries.  Indeed, it was evident that the 
Veteran fell from a train car in 1984, injuring his back, and 
was hit by a vehicle in 1993, which also caused pain in the 
back.  At the time of the 1993 injury, the Veteran complained 
of back pain for approximately 9 years (since the 1984 train 
accident).  He was discharged from service in November 1968. 

The Veteran was examined by VA in November 2006, for the 
purposes of determining the nature and etiology of his 
claimed conditions.  Diagnoses included arthritis of the 
lumbar spine, hands, and feet.  The examiner stated that 
arthritis was not excessive given the Veteran's age, and that 
there was no history of interarticular injections of steroids 
to any of the claimed joints.  The examiner concluded that it 
was less likely than not that the steroid medication used to 
treat sarcoidosis caused any of the degenerative conditions 
affecting the feet, hands, and lumbosacral spine.  As this 
examination did not fully address all theories for service 
connection, it was sent back for an addendum opinion.  

In reviewing a February 2009 addendum to the November 2006 VA 
examination report, the Board notes that the physician who 
performed the earlier examination detailed the extensive 
post-service history of trauma (as reported in the Railroad 
Retirement Board records).  The examiner noted that arthritis 
could be caused by sarcoidosis; but, that it was a rare 
finding and it was not consistent with the Veteran's 
condition.  It was further observed that long-term use of 
steroids could cause Cushing's syndrome or osteoporosis, 
which leads to secondary arthritis; however, as the Veteran 
did not have osteoporosis (treatment records/radiographs 
reveal only minimal changes), the clinician found it unlikely 
that the claimed conditions (degenerative changes in spine, 
feet, and hands) were related to prolonged steroid usage.  
The physician stated that, in his opinion, the arthritic 
changes noted in the record were more likely attributable to 
the normal aging process or a traumatic event.  As the only 
evidence of injury was well after service separation, the 
examiner concluded that it was less likely as not that the 
low back disability, including degenerative disc disease and 
joint disease, had origins in service or was somehow linked 
(either causally or by aggravation) to service-connected 
sarcoidosis and treatment for same.  The same conclusion was 
reached regarding his arthritis in the feet and hands, as the 
examiner opined that it was less likely that the disorders 
were due to service or, alternatively, secondary to 
sarcoidosis and its treatment.  

There is some evidence that supports some of the contended 
causal relationships.  A September 1997 VA clinical note 
includes a notation that links the Veteran's herniated disc 
to steroid usage.  It was reported in a February 1999 VA 
medical letter that "steroids are well-known to cause 
degenerative changes in the lumbar spine."  Additionally, 
there is a November 2001 physician's letter, which includes 
an opinion that the Veteran's back disorder is as likely as 
not related to the alleged 1967 in-service fall.  This 
evidence, however, is not of sufficient probative weight to 
support the claim when all of the remaining relevant evidence 
is considered.  Essentially, the two physicians' notes 
addressing a secondary relationship make rather generic 
statements which are not supported by a review of the record 
or a detailed rationale with citation to the clinical record.  
The 2009 addendum, on the other hand, included a detailed 
rationale explaining the type of arthritis experienced by the 
Veteran is distinguishable from the type associated with 
prolonged steroid usage.  The probative value of the somewhat 
generic 1997 and 1999 opinions is significantly diminished 
when compared to the more recent VA opinion.  

With regard to the 2001 letter associating the Veteran's low 
back disorder to an in-service fall, as has been stated 
previously, there is no credible evidence of the alleged 1967 
injury, particularly given the obvious alteration of a copy 
of a service treatment record.  As this is the case, the 2001 
opinion is based on an inaccurate factual background, and 
thus carries little to no probative weight.  The Board is 
cognizant of Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), wherein the Court of Appeals for Veterans Claims 
(Court) held that the VA and Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  See 
also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court reaffirmed its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993), which held that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Under these circumstances, the "opinion" that the 
Veteran's back disability is due to in-service back trauma is 
based upon an inaccurate factual background-it is 
contradicted by the contemporaneously recorded clinical 
evidence in question and it lacks any credibility given the 
alteration of service treatment records.  Therefore, the 2001 
opinion is of no probative value.  Id.

The Board further notes that the Veteran is not a medical 
expert and cannot comment as to matters of causation or 
aggravation.  See Espiritu, supra.  While he is competent to 
comment on his symptoms, he cannot provide a competent 
opinion on the etiology of back, bilateral hand or bilateral 
foot disabilities, to include arthritis and degenerative disc 
disease of the lumbar spine.  Such an opinion is not in the 
realm of knowledge of a layperson.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  At the same time, the Board may 
discount evidence offered in support of the claims, if it 
determines said evidence to lack credibility (as is the case 
with the Veteran's report of an alleged 1967 injury and any 
medical opinion which relies on this as fact).  Id.  

Essentially, the record indicates that the Veteran was 
discharged from the service with a diagnosis of sarcoidosis 
but without any complaints relating to his back, hands or 
feet.  He did not manifest back trouble until 1984 at the 
earliest, with 1993 being the approximate date he initially 
began routine treatment/evaluation for the condition.  
Arthritis of the hands and feet are not apparent in the 
record until decades post-service.  This is a lengthy period 
without complaint, and it weighs against his contended 
relationships.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  As for a secondary relationship, the 
preponderance of the evidence is against a finding that 
sarcoidosis, or steroid treatment for that disorder, caused 
or aggravated the Veteran's arthritis of the back (lumbar 
spine), hands, and feet, or his degenerative disc disease.  
As this is the case, the claims must be denied.  			
				
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for degenerative disc 
and/or joint disease of the lumbosacral spine, to include as 
secondary to service-connected sarcoidosis or treatment for 
same, is denied.  

Entitlement to service connection for disorder/disorders of 
the hands and feet, to include deformities in the fingers and 
toes, to include as secondary to service-connected 
sarcoidosis or treatment for same, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


